DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because in fig. 3B 64a in ACT4 should be 64b. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 13-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Uchida et al. (JP 2019-145544, A) (“Uchida”).
With regard to claim 1, figure 31-32 of Uchida discloses an image sensor (“image sensor “ par [0332]) comprising an active region 50j-1, wherein the active region comprises: a floating diffusion region 91 positioned around a first corner (bottom right of pixel 50j-1) of the active region 50j-1 and operable to store photocharges generated in response to an incident light to the image sensor (“image sensor “ par [0332]); a transfer transistor gate region 90-1 positioned adjacent to the floating diffusion region 91 and operable to transfer the photocharges to the floating diffusion region 91; transistor active regions 31 positioned adjacent to the transfer transistor gate region 90-1; and a well-tap region 77 positioned between the transfer transistor gate region 90-1 and the transistor 
With regard to claim 2, figures 31-32 of Uchida discloses that the well-tap region 77 is positioned at the center of the active region 50j-1.
With regard to claim 3, figures 31-32 of Uchida discloses that the transfer transistor gate region 90-1 has a bar shape across the active region 90j-1.
With regard to claim 4, figures 31-32 of Uchida discloses that the transfer transistor gate region 90-1 has a bar shape extending along a diagonal direction between the floating diffusion region 91 and the well-tap region (pwell 77 at center of pixel 50j-1).
With regard to claim 5, figures 31-32 of Uchida discloses that the well-tap region 77 is extended to contact two neighboring sides (left and bottom sides of pixel 50j-1) of the active region 50j-1.
With regard to claim 6, figures 31-32 of Uchida discloses that the transfer transistor gate region 90-1 contacts two neighboring sides (left and bottom sides of pixel 50j-1) of the active region 50j-1.
With regard to claim 13, figures 31-32 of Uchida discloses that the active region 50j-1 has a rectangular shape.
With regard to claim 14, figures 31-32 of Uchida discloses an image sensor comprising an active region 50j-1, wherein the active region 50j-1 comprises: a well-tap region77 disposed around a center of the active region 50j-1; a floating diffusion region 91 disposed at a first side (bottom right side of pwell 77) of the well-tap region 77; transistor active regions 90-1 disposed at a second (top left side of 77 in 50j-1), 
With regard to claim 15, figures 31-32 of Uchida discloses that the well-tap region 77 abuts two neighboring sides (left and bottom sides of pixel 50j-1) of the active region 50j-1.
With regard to claim 16, figures 31-32 of Uchida disclose that the transfer transistor gate region 90-1 contacts two neighboring sides (bottom and right sides of pixel 50j-1) of the active region 50j-1, the floating diffusion region 91 being located in a corner of the active region (bottom right of pixel 50j-1).
With regard to claim 17, figures 31-32 of Uchida discloses that the well-tap region 77 abuts one side of the transfer transistor gate region (top left side of transfer transistor 90-1), and abuts the transistor drain region (drain of amplification transistor 93) and the transistor source region (source of amplification transistor 93).
With regard to claim 18, figures 31-32 of Uchida discloses that the floating diffusion region 91, the transistor drain region (drain of 93) and the transistor source region (source of 93) include N-doped regions (n-type), and the transistor channel region (channel of 93) and the well-tap region 77 include P-doped regions (p-type).

With regard to claim 20, figures 31-32 of Uchida discloses that the transfer transistor gate region 90-1 extends across the active region 50j-1 and having a bar shape.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al. (JP 2019-145544, A) (“Uchida”).
With regard to claim 8, figures 31-32 of Uchida disclose that the transistor active regions 93 comprise a drive transistor drain region 93 and the transistor active region 93 further comprises a drive transistor channel region (channel of amplification transistor 93 is p-type) including a P- doped region.
Figures 31-32 of Uchida does not disclose a select transistor source region that include an N-doped region.
However, figures 29-30 of Uchida discloses a select transistor source region 94 that include an N-doped region (source of selection transistor 94).

With regard to claim 9, figures 31-32 of Uchida discloses that the transistor active regions 93 comprise a drive transistor channel region 93. 
Figures 31-32 of Uchida does not disclose a select transistor source region and further comprise a shared transistor region and a select transistor channel region that are disposed between the drive transistor channel region and the select transistor source region.
However, figures 29-30 of Uchida discloses a select transistor source region 94 and further comprise a shared transistor region (source/drain between amplification transistor 93 and selection transistor 94) and a select transistor channel region (channel of selection transistor 94) that are disposed between the drive transistor channel region (channel of amplification transistor 93) and the select transistor source region (source of selection transistor 94).
Therefore, it would have been obvious to one of ordinary skill in the art to form the transistors of figures 31-32 of Uchida with the layout as taught in figures 29-30 of Uchida in order to provide an imaging device in which the saturation charge amount Qs of each pixel is improved and the number of contacts is reduced, thereby increasing the degree of freedom of element arrangement. See par [0006] of Uchida.  

However, figures 29-30 of Uchida discloses that the shared transistor region (s/d between amplification transistor 93 and selection transistor 94 is n-type) includes an N- doped region, and the select transistor channel region 94 includes a P-doped region (channel of selection transistor 94 is p-type).
Therefore, it would have been obvious to one of ordinary skill in the art to form the transistors of figures 31-32 of Uchida with the layout as taught in figures 29-30 of Uchida in order to provide an imaging device in which the saturation charge amount Qs of each pixel is improved and the number of contacts is reduced, thereby increasing the degree of freedom of element arrangement. See par [0006] of Uchida.  


Allowable Subject Matter
Claims 7, 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 21-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/BENJAMIN TZU-HUNG LIU/Primary Examiner, Art Unit 2893                                                                                                                                                                                                        11/25/2021